Citation Nr: 1645199	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a headache disability.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar spine disability.   

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to May 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida as well as an April 2016 rating decision by the RO in Augusta, Maine.  

Regarding the lumbar spine disability rating, the August 2007 decision continued a 10 percent rating then in effect for the Veteran's service-connected lumbar strain.  In an August 2008 rating decision, the RO granted an increased rating from 10 percent to 20 percent for the lumbar strain effective March 14, 2007, the date of receipt of the claim.  In a February 2011 decision, the Board denied the claim for a rating higher than 20 percent for the lumbar strain.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2011 memorandum decision, the Court vacated the February 2011 Board decision and remanded the Veteran's claim for a rating higher than 20 percent for the lumbar strain.   

In April 2012 and January 2016, the Board added the claim of entitlement to TDIU and remanded the lumbar spine and TDIU claims for additional development.  

In April 2015, the Veteran requested that he be scheduled for a Board hearing by live videoconference at the local regional office.  The Veteran's hearing was scheduled for October 2015 but in November 2015 correspondence, the Veteran requested to cancel the hearing.  Subsequently, the Veteran again requested a hearing, which was scheduled to occur in July 2016.  However, in July 2016, prior to the hearing, the Veteran's attorney informed the Board that the Veteran waived his request for the hearing and did not wish to reschedule the same.  The Board has no reason to doubt that the Veteran's attorney had the Veteran's consent to withdraw the hearing request and the Board finds that the letter meets the requirements of 38 C.F.R. § 20.704(e).  

The present appeal for a higher rating for a headache disability is in response to the Veteran's notice of disagreement with the April 2016 rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

First, regarding the claim for a higher rating for a headache disability, a remand is necessary in order to provide the Veteran with a statement of the case.  In an April 2016 rating decision, the AOJ continued the 30 percent disability rating.  The Veteran submitted a timely notice of disagreement in June 2016 and requested review by both a Decision Review Officer (DRO) and the Board.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to the determination, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.   Thus, remand for issuance of a statement of the case on this issue is needed.   See Manlincon, supra.  Additionally, as DRO review was also requested, such should occur first.  See 38 C.F.R. § 3.2600.  The issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).   

Regarding the lumbar spine disability rating, in January 2016, the Board remanded the appeal, in pertinent part, to afford the Veteran a new VA examination as it found the February 2015 VA examination to be inadequate.  Upon review of the record, it appears that although the VA examination was scheduled in accordance with the January 2016 remand, the notice of the same was sent to an incorrect address.  

In this regard, in April 2016, the VA medical center attempted to schedule a VA examination and later canceled the same explaining that the Veteran failed to respond to the notification of examination.  The Veteran contends that he never received notice of a scheduled examination.  See September 2016 Attorney Brief.  A review of the file shows conflicting addresses on record at VBA and the VA medical center, in April 2016.  Although the two addresses have the same street address, a VBA report of contact dated in April 2016 shows an address with an apartment identifier of "Apt. 9" while the April 2016 VAMC record regarding the canceled examination shows the Veteran's apartment identifier as "Apt. C."  Given this discrepancy, the Board finds that it is plausible that the medical center sent the notice of examination to an incorrect address.  As such, the Veteran should be given another opportunity to appear for a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Note, in July 2016, the Veteran's attorney sent an updated address.  This new address should be used to notify the Veteran of any scheduled VA examination.  

Additionally, in the September 2016 brief, the Veteran's attorney noted that VA may not have made all of the necessary attempts to obtain outstanding private medical records in accordance with the prior, April 2012 remand.  In this regard, the AOJ requested copies of records from Everglades Corrections and Florida City Corrections on one occasion, in December 2014, but it does not appear that the AOJ made any other attempts to obtain the records and the Veteran's attorney argues that the requests may have been sent to incorrect addresses.  On remand, the Veteran should be given another opportunity to complete authorization and consent forms to once again request the outstanding private records. 

Further, as the evidence indicates that the Veteran regularly receives VA treatment, any outstanding VA treatment records should be associated with the file.  The most recent treatment on file is dated in April 2016.  

Finally, the Board finds that the Veteran's claim for TDIU should be deferred pending completion of the action requested below as it is inextricably intertwined with the claims for higher ratings for the lumbar spine and headache disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to a rating in excess of 30 percent for a headache disability.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Ask the Veteran and his attorney to provide the names and addresses of all private medical care providers that have evaluated or treated the Veteran for his lumbar spine disability.  Specifically request that the Veteran complete authorization and consent forms for records from Everglades Corrections and Florida City Corrections.  

Document all efforts to obtain these additional records.  If attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain all outstanding, pertinent records of VA evaluations and/or treatment of the Veteran since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

4.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected lumbar strain with degenerative disc disease (DDD), including any associated neurological manifestations.  All indicated tests and studies should be undertaken.   The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. 

   a)  The examiner should discuss the current nature and severity of all manifestations of the Veteran's lumbar strain with DDD.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  In this regard, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees. 

   b)  The examiner should indicate whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

   c)  The examiner should state whether the Veteran has any neurological impairment associated with his back disability, to include radiculopathy, bowel or bladder impairment, and/or erectile dysfunction.  If the examiner finds that there are neurological manifestations, he or she should indicate the nerve affected as well as the nature and severity, i.e., mild, moderate, or severe, of any impairment. 

   d)  Comment on the functional impact that the Veteran's lumbar strain with DDD has on his daily life, including functional effects on work. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided. 

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including the claim for TDIU, should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




